Case 1:19-cv-03567-LGS Document 56 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SAMUEL SANCHEZ,

DECLARATION
Plaintiff,
“ 19 CV 3567 (LGS)

NEW YORK STATE DEPARTMENT OF CORRECTIONS
AND COUNTY SUPERVISION, et al.

Defendants.

 

I, SUSAN G. CARTIER, hereby declare under penalty of perjury pursuant to 28 U.S.C. §
1746 that the following is true and correct.

1. lam currently employed as Director of the Bureau of Litigation, Division of Legal
Affairs, New York State Department of Health (“the Department”).

2. I make this declaration based on personal knowledge, review of Department
records, and conversations with Department staff. I am not a defendant in this action and submit
this declaration in support of Defendants’ Motion to Dismiss the Complaint and Opposition to
Plaintiffs Motion for a Preliminary Injunction.

3. The Department and Commissioner Zucker are not proper parties in this litigation.

4. Executive Law § 259-S(2)(c), cited by Plaintiff, states that the Department of
Corrections and County Supervision (“DOCCS”) “is authorized to request assistance from the
[Department]” (emphasis added) regarding the development and implementation of an inmate’s
medical discharge plan. Accordingly, the Department is only involved in an inmate’s medical

discharge plan when DOCCS specifically requests assistance.
Case 1:19-cv-03567-LGS Document 56 Filed 05/31/19 Page 2 of 2

5. The Department has no record of receiving a request from DOCCS for assistance
with a medical discharge plan for Plaintiff. I have been advised that on May 15, 2019, after this
litigation was commenced, the Department was contacted by DOCCS requesting assistance
identifying a facility that could accommodate Plaintiff's medical needs.

6. Department personnel are expected to meet shortly to determine what assistance, if
any, the Department can provide to DOCCS in identifying a facility that could accommodate
Plaintiff's medical needs.

7. Finally, even if involved in discharge planning, the Department does not have
authority to secure housing for Plaintiff.

WHEREFORE, for the reasons stated in the attached Memorandum of Law and other
submissions made herein, it is respectfully submitted that this Court should dismiss this action as
against the Department and Commissioner Zucker in its entirety and deny Plaintiff's Motion for a

Preliminary Injunction as against the Department and Commissioner Zucker.

Executed: Albany, New York
May 30, 2019

 

 
